DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 13-17, 20-21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2014/0264831 of record to Meyer.


Regarding claim 1, Meyer illustrates in figures 5 and 7A-7I with associated text:
A method of making a semiconductor device, comprising:
providing a first semiconductor die 204, 704 including a microelectromechanical system (MEMS) [0050] ;
disposing a modular interconnect structure 208a, 208b, 708a, 708b adjacent to the first semiconductor die;
depositing a first encapsulant 206, 706 between the first semiconductor die and modular interconnect structure;
forming a build-up interconnect structure 208c, 208d, 708c, 708d over the first semiconductor die, first encapsulant, and modular interconnect structure, wherein the build-up interconnect structure includes an opening (see below) over the MEMS; and
disposing a second semiconductor die 402 (FIG. 5) over the first
semiconductor die.
Regarding claim 2, Meyer illustrates in figure 5 disposing the second semiconductor die 402 over the first semiconductor die 204 with the opening (see below) of the build-up interconnect structure between the first semiconductor die and second semiconductor die.
Regarding claims 4 and 13, Meyer illustrates in figure 5 electrically coupling the second semiconductor die 402 to the first semiconductor die 204 and modular interconnect structure 208a, 208b through the build-up interconnect structure 208c, 208d. 

    PNG
    media_image1.png
    699
    807
    media_image1.png
    Greyscale

Regarding claim 7, Meyer illustrates in figures 5 and 7A-7I:
A method of making a semiconductor device, comprising:
providing a first semiconductor die 204, 704 including a microelectromechanical system (MEMS) [0050] ;
depositing a first encapsulant 206, 706 around the first semiconductor die;
forming a build-up interconnect structure 208c, 208d, 708c, 708d over the first semiconductor die and first encapsulant including an opening (see above) in the build-up interconnect structure over the MEMS; and
disposing a second semiconductor die 402 (FIG. 5) over the first semiconductor die and build-up interconnect structure.


Regarding claim 8, Meyer illustrates in figure 5 the second semiconductor die 402 is a bare die.
Regarding claim 14, Meyer illustrates in figures 5 and 7A-7I:
A method of making a semiconductor device, comprising:
providing a first semiconductor die 204, 704 including a microelectromechanical system (MEMS) [0050] ;
forming a build-up interconnect structure 208c, 208d, 708c, 708d over the first semiconductor die; and
disposing a second semiconductor die 402 (FIG. 5) over the first semiconductor die and build-up interconnect structure.
Regarding claim 15, Meyer illustrates in figure 5 forming an opening (see above) in the build-up interconnect structure 208c, 208d over the MEMS.
Regarding claim 16, Meyer illustrates in figures 5 and 7A-7I disposing a modular interconnect structure 208a, 208b, 708a, 708b adjacent to the first semiconductor die 204, 704.
Regarding claim 17, Meyer illustrates in figure 5 an exposed back surface 402b of the second semiconductor die 402 is oriented away from the first semiconductor die 204.


Regarding claim 20, Meyer illustrates in figures 5 and 7A-7I:
A semiconductor device, comprising:
a first semiconductor die 204, 704 including a microelectromechanical system (MEMS) [0050];
a build-up interconnect structure 208c, 208d, 708c, 708d  formed over the first semiconductor die; and
a second semiconductor die 402 (FIG. 5) disposed over the first semiconductor die and build-up interconnect structure.
Regarding claim 21, Meyer illustrates in figures 5 and 7A-7I a first encapsulant 206, 706 deposited around the first semiconductor die 204, 704.
Regarding claim 23, Meyer illustrates in figures 5 and 7A-7I a modular interconnect structure 208a, 208b, 708a, 708b disposed adjacent to the first semiconductor die 204, 704.
Regarding claim 24, Meyer illustrates in figure 5 the build-up interconnect structure 208c, 208d electrically couples the second semiconductor die 402 to the first semiconductor die 204 and the modular interconnect structure 208a, 208b.
Regarding claim 25, Meyer illustrates in figure 5 the build-up interconnect structure 208c, 208d includes an opening (see above) over the second semiconductor die 402.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 12 and 22 are rejected under 35 USC § 103 as being unpatentable over Meyer as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0341269 of record to Kim et al. (hereinafter “Kim”).
Regarding claim 3, Meyer is discussed above, it does not specifically show depositing a second encapsulant over the second semiconductor die prior to disposing the second semiconductor die over the first semiconductor die.  Kim illustrates in figure 8 and discloses in paragraph [0073] depositing a second encapsulant 515 over the second semiconductor die 512 prior to disposing the second semiconductor die over the first semiconductor die 110.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Meyer to have a second encapsulant over the second semiconductor die prior to disposing the second semiconductor die.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 9, Kim illustrates in figure 8 the second semiconductor die 512 is coupled to the first semiconductor die110 through a bond wire.

Regarding claims 12 and 22, Kim illustrates in figure 8 the semiconductor package 510 includes a second encapsulant 515 deposited around the second semiconductor die 512.

Claims 5-6, 10-11 and 18-19 are rejected under 35 USC § 103 as being unpatentable over Meyer as applied to claim 1 above, and further in view of US Patent No. 6,674,159 to Peterson et al. (hereinafter “Peterson”).
Regarding claim 5, Meyer is discussed above, it does not specifically show providing a wirebond semiconductor package comprising the second semiconductor die; and disposing the second semiconductor die over the first semiconductor die as part of the wirebond semiconductor package.  Peterson illustrates in figure 13 providing a wirebond 126 semiconductor package comprising the second semiconductor die 300; and disposing the second semiconductor die over the first semiconductor die 100 (with MEMS 200) as part of the wirebond semiconductor package.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Meyer to have a wirebond semiconductor package.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 6, Peterson illustrates in figure 13 providing the wirebond semiconductor package including a lid 136.
Regarding claim 10, Peterson illustrates in figure 13 a semiconductor package including the second semiconductor die 300.


Regarding claims 11 and 19, Peterson illustrates in figure 13 the semiconductor package includes a lid 136.
Regarding claim 18, Peterson illustrates in figure 13 providing a wirebond semiconductor package comprising the second semiconductor die 300.


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738